In an action by holders of tax sale certificates affecting certain parcels of real property to declare conveyances of the property to respondent Dahme and redemptions of the property on her behalf void, and to *857compel respondent Burns, County Treasurer of Suffolk County, to execute and deliver deeds to appellants, the appeal is from a judgment dismissing the complaint after trial. Judgment unanimously affirmed, with costs to respondents Dahme and Epp. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.